DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election
1)	Acknowledgment is made of Applicants’ election filed 04/22/22 in response to the restriction and the species election requirement mailed 03/03/22. Applicants have elected, without traverse, invention I, and the L. plantarum FCQHC24L species.
Status of Claims
2)	Claims 1-15 are pending.  
	The examination has been extended to the L. lactis and L. lactis NZ9000 species.
	Claims 14-15 have been withdrawn from consideration as being directed to a non-elected invention or species.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03.  
Claims 1-13 are examined on the merits. 
Information Disclosure Statement
3)	Acknowledgment is made of Applicants’ information disclosure statement filed 11/18/21. The information referred to therein has been considered and a signed copy is attached to this Office Action. 
Sequence Listing
4)	Acknowledgment is made of Applicant’s sequence listing which has been entered in 11/18/21.
Drawings
5)	Acknowledgment is made of Applicants’ drawings filed 11/18/2021.
Priority
6)	The instant AIA  application, filed 11/18/2021, is a continuation of PCT/CN2021/083282 filed 03/26/2021 and claims priority to applications 2020102292989 filed 03/27/2020 and 2020102306568 filed 03/27/2020, each filed in China. A certified copy of the priority documents, with no certified English translation, have been submitted.  37 CFR 1.55(g) (4) requires that an English translation of a non-English language foreign application must be a certified translation filed together with a statement that the translation of the certified copy is accurate. Should Applicants desire to obtain the benefit of foreign priority under 35 U.S.C 119(a) to (d), a certified English translation of the foreign application must be submitted in reply to this action. 37 C.F.R 41.154(b) and 41.202(e).    

Objection(s) to Specification
7)	The instant specification is objected to for the following reason(s):
	Sections [0002], [0021], [0027], [00154] and [00193] of the as-filed specification recite amino acid sequences longer than four amino acids in length or nucleotide sequences longer than ten nucleotide sequences in length, yet are not identified by specific SEQ ID numbers as required under 37 C.F.R 1.821 through 1.825.  Any sequences recited in the instant specification which are encompassed by the definitions for nucleotide and/or amino acid sequences as set forth in 37 C.F.R. 1.821(a)(1) and (a)(2) must comply with the requirements of 37 C.F.R 1.821 through 1.825. Note that branched sequences are specifically excluded from this definition. It is suggested that Applicant examine the whole specification to make sure that all nucleic acid sequences ten or more nucleotides in length and all amino acid sequences four or more amino acids in length are sequence rule-complied, wherever such sequences are recited.  
APPLICANTS MUST COMPLY WITH THE SEQUENCE RULES WITHIN THE SAME TIME PERIOD AS IS GIVEN FOR RESPONSE TO THIS ACTION, 37 C.F.R 1.821 - 1.825.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R 1.821(g).  
Rejection(s) under 35 U.S.C § 101
8)	35 U.S.C § 101 states:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  

9)	Claim 1 is rejected under 35 U.S.C § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Claim 1 recites a gene encoding a CRAMP protein, the nucleotide sequence of which is SEQ ID NO: 1. Because the element is composed of matter, at least one embodiment encompassed within the broadest reasonable interpretation (BRI) of the instant claim is directed to a statutory category, i.e., a composition of matter (Step 1: YES). The claimed gene is unmodified and is therefore nature-derived or nature-based. The claimed gene is not markedly different because it occurs in nature as a part of a chromosome and there is no change to the genetic information. Supreme Court made it clear that isolating a natural product such as a gene is not enough for eligibility. Instead, eligibility requires the creation of something not naturally occurring, which is markedly different from what exists in nature. On June 13th 2013, the Supreme Court published their ruling in the case, unanimously finding that isolated but otherwise unmodified genes were products of nature and therefore are not patent eligible subject matter. A claim that recites a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state as in the instant case is directed to a “product of nature”. The claim recites a judicial exception (Step 2A Prong 1, YES). Judicial exceptions include all natural products including those derived from natural sources such as naturally occurring microorganisms and other substances found in or derived therefrom, or from nature.  This is the case regardless of whether particular words such as ‘isolated’, ‘purified’, ‘recombinant’, or ‘synthetic’ are recited in the claim(s). Next, the claim as a whole is analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception. In the instant case, the claim as a whole does not integrate the judicial exception(s) into a practical application (Step 2A, Prong 2: NO). The claim as a whole does not amount to significantly more than ‘product of nature’ by itself (Step 2B: NO). The presence of a naturally occurring judicial exception by itself with no markedly significant change to its structure does not make it subject matter eligible. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claim is not directed to a patent eligible subject matter.  
The rationale for this determination is formed in view of the 2019 PEG, the 2015 Update of the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 4618) (hereafter Interim Eligibility Guidance) dated 16 December 2014, the Life Sciences Examples issued in May 2016, and in view of Myriad v Ambry, CAFC 2014-1361, -1366, 17 December 2014. The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June13, 2013).
Rejection(s) under 35 U.S.C § 112(a) or (pre-AIA ), Second Paragraph
10) 	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.  

11)	Claims 9 and 10 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because the specification does not provide evidence that the claimed biological material is (1) known and readily available to the public; (2) reproducible, e.g., sequenced; or (3) deposited.
		Instant claims 9 and 10 recite L. plantarum FCQHC24L1 and L. lactis NZ9000 respectively. It is apparent that the claimed L. plantarum FCQHC24L1 and L. lactis NZ9000 are required to practice the claimed invention and therefore must be known and readily available to the public, or obtainable by a reproducible method set forth in the specification. If not so obtainable or available, the enablement requirements of 35 U.S.C § 112(a) or pre-AIA , first paragraph may be satisfied by a deposit of the claimed L. plantarum FCQHC24L1 and L. lactis NZ9000 at an acceptable depository. From the instant specification, it does not appear that L. plantarum FCQHC24L1 and L. lactis NZ9000 were deposited at an acceptable depository. If the deposits have been made under the provisions of the Budapest Treaty, a statement, an affidavit or declaration by Applicants or assignees having the authority and control over the conditions of the deposit, or a statement by an attorney of record who has a registration number over his or her signature, is required. The statement should state that the deposits have been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced, if viable samples cannot be dispensed by the depository. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each state. The statement should identify the deposited bacterial strains by their depository accession number, establish that the deposited strains are the same as the ones described in the specification/ claims, and establish that the deposited strains were in Applicants’ possession at the time of filing. As a means of satisfying the necessary criteria of the deposit rules, for completing the record, and to show that the claimed strains are the same as the ones deposited, Applicants should submit a copy of the contract or the notice of acceptance of the L. plantarum FCQHC24L1 and L. lactis NZ9000 by the depository. 
	If the deposits are non-Budapest Treaty deposits, then in order to certify that the deposits meet the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicants, by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
(a)  During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)  All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)  The deposits will be maintained in a public depositary for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d)  Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).
A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application. The application must contain: 1) The name and address of the depository; 2) The name and address of the depositor; 3) The date of deposit; 4) The identity of the deposit and the accession number given by the depository; 5) The date of the viability test; 6) The procedures used to obtain a sample if the test is not done by the depository; and 7) A statement that the deposits are capable of reproduction. If the deposits were made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the strains described in the specification as filed are the same as those deposited in the depository. Corroboration may take the form of a showing of a chain of custody from Applicants to the depository coupled with corroboration that the deposits are identical to the biological materials described in the specification and in the Applicants’ possession at the time the application was filed. 
Applicants’ attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 C.F.R § 1.801-1.809 for further information concerning deposit practice.  
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ), Second Paragraph
12)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

13)	Claims 5, 9 and 10 are rejected under 35 U.S.C § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicant regards as the invention.  	
	(a)	Claim 5 is ambiguous and indefinite in the recitation: “the Lactobacillus uses Lactobacillus. plantarum or Lactobacillus. lactis”. It is unclear how a Lactobacillus can “use” Lactobacillus. plantarum or Lactobacillus. lactis. Do Applicants mean to convey that --the Lactobacillus is Lactobacillus plantarum or Lactobacillus lactis--?  
	(b)	In the dependent claim 9, for the purpose of particularly pointing out and distinctly claiming the subject matter, it is suggested that Applicants replace the limitations: ‘L. plantarum FCQHC24L1 is used as a host’ with the limitations --the Lactobacillus is L. plantarum FCQHC24L1--.
	(c)	In the dependent claim 10, for the purpose of particularly pointing out and distinctly claiming the subject matter, it is suggested that Applicants replace the limitations: ‘L. lactis NZ9000 is used as a host’ with the limitations --the Lactobacillus is L. lactis NZ9000--.
	(d)	Claims 9 and 10, which depends from claim 5, are also rejected as being indefinite because of the indefiniteness identified in the base claim.  
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 102
14)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

15)	Claims 1, 2, 4, 5 and 11-13 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Zhang et al. (Zhang et al. J. Immunol. 196: 1799-1809, 2016) (Zhang et al., 2016). 
	Zhang et al. (2016) taught a bioengineered Lactococcus lactis that actively secretes the mouse cathelicidin CRAMP, GLLRKGGEKIGEKLKKIGQKIKNFFQKLVPQPEQ, i.e. the instantly recited SEQ ID NO: 2. The mouse cathelicidin-encoding vector, i.e., the vector containing the CRAMP gene or SEQ ID NO: 1, was successfully transformed into Lactococcus lactis. See abstract; the last sentence of the 1st full paragraph of page 1800; the paragraph bridging pages 1806 and 1807; 1st full sentence in right column of page 1802; and the first two paragraphs under ‘Materials and Methods’. Zhang et al. (2016) taught a probiotic composition comprising 1010 (greater than 1x105) CFU of said bioengineered CRAMP-expressing Lactococcus lactis for inoculation. The prior art composition was protective against H. pylori colonization, the associated inflammation, and mucus secretion impairment and thus served inherently as a medicinal composition or a vaccine. See section entitled ‘H. pylori infection mouse model and administration of bioengineered probiotics’; last sentence of the first paragraph of page 1800; page 1803; and the paragraph bridging pages 1807 and 1808. 
	Claims 1, 2, 4, 5 and 11-13 are anticipated by Zhang et al. (2016).
16)	Claims 1, 2, 4-8 and 11-13 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Cho et al. (US 20100310514) as evidenced by Zhang et al. (Zhang et al. J. Immunol. 196: 1799-1809, 2016) (Zhang et al., 2016).
	Cho et al. disclosed a Lactobacillus plantarum or Lactobacillus lactis host recombinantly modified to comprise an expression vector comprising the mouse cathelicidin mCRAMP DNA fragment encoding the signal peptide of uso45 gene and the serine-serine-linker-containing sequence with the CRAMP and expressing the biologically active mouse cathelicidin polypeptide, mCRAMP. An oral composition (i.e., vaccine) comprising 108 to 109 (i.e., more than 1x105) CFU of the transformed L. lactis or the plasmid expressing the mCRAMP per mL ameliorated inflammation, colitis, and gastric cancer, in vivo. Said L. lactis was NZ3900 and it contained the pNZ8149 vector. Foods and animal feeds (edible compositions) supplemented with said transformed Lactobacillus are taught. See sections [0088], [0045], [0042], [0047], [099], [0144], [0156], [0178] to [0180]; [0182], [0184, [186], [0198] to [0201], [0109], and [0108]; and Example 3. That the mCRAMP is of the amino acid sequence, GLLRKGGEKIGEKLKKIGQKIKNFFQKLVPQPEQ, i.e., the instantly recited SEQ ID NO: 2 encoded by SEQ ID NO: 1, is inherent from the teachings of Cho et al. in light of what was known in the art. For instance, see the second full paragraph under ‘Materials and Methods’ of Zhang et al. (2016).
Claims 1, 2, 4-8 and 11-13 are anticipated by Cho et al. The reference of Zhang et al. (2016) is not used as a secondary reference in combination with Cho et al., but rather is used to show that every element of the claimed subject matter is disclosed by Cho et al. with the unrecited limitation(s) being inherent in view of what is known in the art as explained above.  See In re Samour 197 USPQ 1 (CCPA 1978).  
17)	Claims 1, 2, 4-8 and 11-13 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Zhang et al. (Gene Therapy 20: 751-760, 2013) (Zhang et al., 2013) as evidenced by Zhang et al. (Zhang et al. J. Immunol. 196: 1799-1809, 2016) (Zhang et al., 2016).
	Zhang et al. (2013) taught a bioengineered Lactococcus lactis host that encoded the mouse cathelicidin CRAMP gene, and actively secreted the mouse cathelicidin CRAMP. L. lactis NZ3900 was transformed with a food-grade expression vector-usp45-cathelicidin plasmid carrying the CRAMP gene. The vector used was pNZ8149. The usp45 signal peptide and the serine-serine-linker-containing sequence were present with the CRAMP.  See abstract; right column of page 751; and the paragraph bridging the two columns of page 757. Zhang et al. (2013) taught an oral probiotic composition comprising PBS and 1010 c.f.u. of the CRAMP-encoding Lactococcus lactis. A broth comprising 109 c.f.u. of the CRAMP-encoding Lactococcus lactis is also taught. The prior art oral composition reduced H. pylori density in the stomach and the associated inflammatory cell infiltration and cytokine production and protected against H. pylori infection and its associated gastritis in vivo, and thus served inherently as a medicinal composition or a vaccine. See title; abstract; left column of pages 753 and 755; Figure 4b; the paragraph bridging pages 758 and 759; and first full paragraph of page 759. That the mouse cathelicidin CRAMP is of the amino acid sequence, GLLRKGGEKIGEKLKKIGQKIKNFFQKLVPQPEQ, i.e., the instantly recited SEQ ID NO: 2 encoded by SEQ ID NO: 1, is inherent from the teachings of Zhang et al. (2013) in light of what was known in the art. For instance, see the second full paragraph under ‘Materials and Methods’ of Zhang et al. (2016).
Claims 1, 2, 4-8 and 11-13 are anticipated by Zhang et al. (2013). The reference of Zhang et al. (2016) is not used as a secondary reference in combination with Zhang et al. (2013), but rather is used to show that every element of the claimed subject matter is disclosed by Zhang et al. (2013) with the unrecited limitation(s) being inherent in view of what is known in the art as explained above.  See In re Samour 197 USPQ 1 (CCPA 1978).  	
Rejection(s) under 35 U.S.C § 103
18)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness. 
 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.
19)	Claim 3 is rejected under 35 U.S.C § 103 as being unpatentable over Zhang et al. (Zhang et al. J. Immunol. 196: 1799-1809, 2016) (Zhang et al., 2016), Zhang et al. (Gene Therapy 20: 751-760, 2013) (Zhang et al., 2013), or Cho et al. (US 20100310514) as applied to claims 2 and 1 above and further in view of Willcoxon et al. (US 20210380994 A1 filed 10/09/2018).
	The teachings of Zhang et al. (2016 or 2013) or Cho et al. are set forth supra, which are silent on the vector carrying the CRAMP gene being the pNZ8148 vector. 
	However, the use of the pNZ8148 vector in the transformation of a lactic acid bacterium such as L. lactis was routine and conventional in the art at the time of the invention. For instance, Willcoxon et al. taught that L. lactis is typically transformed using a vector such as the pNZ8148 vector. See section [0211] of Willcoxon et al.   
	Given the routine use of the pNZ8148 vector in the transformation of L. lactis as taught by Willcoxon et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to use Willcoxon’s pNZ8148 vector in Zhang’s (2016 or 2013) L. lactis, or Cho’s L. plantarum or L. lactis  to produce the instant invention. The substitution of one art-known vector used in L. lactis with another alternate, art-known vector also used in L. lactis would have been obvious to a skilled artisan, would have been well within the realm of routine experimentation, and would have yielded predictable results or effects. To those of ordinary skill in an art, it is generally obvious to replace a known product by substituting a known equivalent for one of its components. See e.g., Hotchkiss v. Greenwood, 52 U.S. 248 (1850) (substitution of porcelain door knob in known process of making metal or wood door knobs held obvious); In re Mayne, 104 F.3d 1339, 1340 (Fed. Cir. 1997) (‘Because the applicants merely substituted one element known in the art for a known equivalent, this court affirms [the rejection for obviousness’]. As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), ‘[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103’; see also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ([T]he law does not require that the references be combined for the reasons contemplated by the inventor).  The Supreme Court has recently emphasized that "the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). In KSR Int’l v. Teleflex Inc., the Supreme Court indicated that ‘[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.’ KSR Int’l v. Teleflex Inc., 127 S. Ct. at 1727, 1740 (2007).
	Claim 3 is prima facie obvious over the prior art of record.
20)	Claim 10 is rejected under 35 U.S.C § 103 as being unpatentable over Zhang et al. (Zhang et al. J. Immunol. 196: 1799-1809, 2016) (Zhang et al., 2016), Zhang et al. (Gene Therapy 20: 751-760, 2013) (Zhang et al., 2013), or Cho et al. (US 20100310514) as evidenced by Zhang et al. (Zhang et al. J. Immunol. 196: 1799-1809, 2016) (Zhang et al., 2016) as applied to claims 5, 4 and 1 above and further in view of Wouters et al. (Appl. Environ. Microbiol. 67: 5171-5178, 2001).
	The teachings of Zhang et al. (2016 or 2013) or Cho et al. are set forth supra, which are silent on the L. lactis host being the L. lactis NZ9000. 
	However, the use of the L. lactis NZ9000 host for transformation with an art known plasmid vector was routine and conventional in the art at the time of the invention. For instance, see abstract; Table 1; 1st sentence under ‘Materials and Methods’; and 7th sentence under section ‘Generation of csp deletions’ on page 5172 of Wouters et al. 
	Given the routine use of the L. lactis NZ9000 host for transformation with an art-known vector as taught by Wouters et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to use Wouters’s L. lactis NZ9000 host in place of Zhang’s (2016 or 2013) or Cho’s NZ3900 Lactobacillus lactis host to produce the instant invention. The substitution of one art-known L. lactis host with another alternate, art-known L. lactis host would have been obvious to a skilled artisan, would have been well within the realm of routine experimentation, and would have yielded predictable results or effects. To those of ordinary skill in an art, it is generally obvious to replace a known product by substituting a known equivalent for one of its components. See e.g., Hotchkiss v. Greenwood, 52 U.S. 248 (1850) (substitution of porcelain door knob in known process of making metal or wood door knobs held obvious); In re Mayne, 104 F.3d 1339, 1340 (Fed. Cir. 1997) (‘Because the applicants merely substituted one element known in the art for a known equivalent, this court affirms [the rejection for obviousness’]. As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), ‘[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103’; see also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ([T]he law does not require that the references be combined for the reasons contemplated by the inventor).  The Supreme Court has recently emphasized that "the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). In KSR Int’l v. Teleflex Inc., the Supreme Court indicated that ‘[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.’ KSR Int’l v. Teleflex Inc., 127 S. Ct. at 1727, 1740 (2007).
	Claim 10 is prima facie obvious over the prior art of record.
Claim Objection(s) – Suggestion(s)
21)	Claims 1, 4-6 and 13 are objected to for the following reasons: 
	(a)	With regard to the abbreviated limitation “CRAMP” in base claim 1, it is suggested that Applicants recite the full terminology at first occurrence with the abbreviation retained within parentheses.  
	(b)	For clarity, it is suggested that Applicants re-format claim 4 as indicated below:
	--A Lactobacillus expressing the gene of claim 1, wherein the gene is as set forth in SEQ ID NO: 1, or expressing a CRAMP protein, wherein the CRAMP protein is as set forth in SEQ ID NO: 2.--
	(c)	Claim 5 is incorrect in the improper use of a period within the recitations “Lactobacillus. plantarum” and “Lactobacillus. lactis”. It is suggested that Applicants delete the period from within each limitation.
	(d)	For clarity, it is suggested that Applicants replace the limitation ‘uses’ in claim 6 with the limitation --comprises--.
	(e)	In claim 13, it is suggested that Applicants delete the notation “,” within the limitation ‘vaccine,’ as it is unnecessary.

Conclusion
22)	No claims are allowed.

Correspondence
23)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
24)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.











25)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


May, 2022